722 N.W.2d 888 (2006)
Robert AUSLANDER and Carol Auslander, Plaintiffs-Appellees,
v.
Allan W. CHERNICK, M.D., Cardiovascular Specialists, P.C., Howard S. Goldberg, M.D., and Howard S. Goldberg, M.D., P.C., Defendants-Appellants.
Docket No. 131073. COA No. 267705.
Supreme Court of Michigan.
November 1, 2006.
On order of the Court, the application for leave to appeal the March 20, 2006 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to Court of Appeals for consideration as on leave granted.